Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement(s) filed on September 21, 2021 complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has been placed in the application file. The information referred to therein has been considered as to the merits.
DRAWINGS
The drawings are objected to for the following reasons:
(1) Figure 1 fails to comply with 37 C.F.R. § 1.84(p)(4) because reference character “116” has been used to designate both the integrated platform and the media viewer. This informality is separately non-compliant with § 1.84(p)(5), because the specification never mentions any reference character for the integrated platform. 
(2) Figure 4 fails to comply with 37 C.F.R. § 1.84(p)(5) because it includes the following reference character(s) not mentioned in the description: 438–446.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 C.F.R. § 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
CLAIM OBJECTIONS
The Office objects to the independent claims for having the following informalities: the phrase “integrated, synchronized and presented concurrently with” is missing a concluding serial comma after the word synchronized.
Appropriate correction is required.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1–21 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 1
Claim 1 is subject to two grounds of rejection under 35 U.S.C. § 112.
First Ground of Rejection: The scope of “presenting, by a processing device, a messaging user interface for a stream of a video game provided by an event platform” has three plausible interpretations that are mutually exclusive with each other. It has been held that “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes Ex parte Miyazaki, 89 USPQ.2d 1207, 1211 (precedential) (BPAI 2008).
In this case, it is unclear whether the event platform provides, to the processing device: (i) solely the data for a stream of the video game without anything else; (ii) solely the data for a messaging user interface, whose intended purpose is “for” discussing a video game stream, yet without providing any data for the actual video game stream under discussion; or (iii) the data for both the stream of the video game and the messaging information. All three interpretations are plausible within the context of the specification and the plain English grammar of the claim language, yet all three interpretations also contradict each other: 
Interpretation (i) is plausible because the most proximate subject to the verb “provided by” is the stream of the video game. This reading is also consistent with the specification, which says that “[i]n implementations, method 300 is performed primarily by the viewer device 112 of FIG. 1,” and according to the specification, the device that executes the code of method 300 receives a video game stream while executing the code to produce a user interface that presents the stream. 
Interpretation (ii) is plausible because later in the claim, we are told that a content platform is responsible for providing the stream of the video game, and that “the content platform is different from the event platform.”
Interpretation (iii) is plausible because the following two limitations explicitly provide for both: the participants are claimed as “each playing the video game via an event application.”
Accordingly, the foregoing claim element renders claim 1 indefinite.
Second Ground of Rejection. The antecedent basis for “the messaging user interface on the screen of the participant device of the participant” is unclear. Claim 1 never introduces a messaging user interface that is “on the screen of the participant device.” Claim 1 merely says that the messaging user interface is presented “by a processing device” at the top of the claim, and then the so-called “processing device” is never mentioned again. Therefore, it is unclear (i) whether the processing device 
Claims 2–7
Claims 2–7 depend from claim 1, and therefore incorporate the indefinite matter of their parent claim by reference.
Claims 8–21
Claims 8–14 and 15–21 are indefinite for the same reasons given above for corresponding claims 1–7.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0288799 A1 (hereafter “Harris”) in view of U.S. Patent No. 8,821,297 B1 (hereafter “Nagata”).
Claim 1
Harris teaches:
A method comprising: 
Harris teaches a system that, in the course of its normal operation, performs the following steps of claim 1.
presenting, by a processing device, a messaging user interface for a stream of a video game provided by an event platform, 
As shown in FIG. 7, a spectator device 1200 presents a user interface that comprises a chat room, the chat room being “for” a video game. See Harris ¶ 24 and FIG. 7.
the video game having a plurality of participants each playing the video game via an event application on a respective participant device connected to the event platform via a network, 
“Users can install a League of Legends game client on their personal computing device 110 to establish a game session over the public network 1050 with the game system's 100 datacenter 130, which provides the real-time online game interaction with the plurality of users 110.” Harris ¶ 18; see also Harris ¶ 24 (“System 1000 includes a datacenter 1300 having a game session server system 140,” and “game clients 110 configured to access data center 1300 over the public network.”). 
and communicating, from within the event application and via a plurality of participant messages, with a plurality of viewers of the video game that are watching the stream of the video game on respective viewer devices connected to the event platform via the network and are 
“The game client 1100 user interface may also include a chat interface (‘Chat Room’) that enables participating users to communicate with one another beyond interactions with the avatars (Xs).” Harris ¶ 19. However, as can be seen in FIG. 7, the spectator interface running on respective spectator clients 1200 also displays the participant messages to the spectators. At the same time, the spectators are also watching a stream of the video game. See Harris FIG. 7 and ¶¶ 24, 25, and 28.
wherein: the stream of the video game is presented on a screen of a participant device of a participant of the plurality of participants, 
“The game session server system 140 provides the game interaction with the users' game client 110 via the game client interface 143.” Harris ¶ 21. Accordingly, in FIG. 1b, “an example game client 110 user interface is shown. In online games such as League of Legends, each user is generally represented by a personalized graphical avatar in the user interface, also referred to as ‘champion,’ (shown as ‘X’ in this example), and the game client 1100 user interface may show the logical position of one user's avatar, X User 1, relative to another, X User 2 and X User 3 within a virtual landscape.” Harris ¶ 19.
the stream of the video game is provided to a content platform for presentation to each viewer of the plurality of viewers via a content platform interface of the content platform on a respective viewer device, 
“In accordance with a preferred embodiment, the system 1000 further includes a spectator grid 1100 operatively coupled to the game session server system 140 that enables a user with a spectator client 1200 to access the data center 1300 and select an active game session to view as a spectator.” Harris ¶ 24.
the content platform is different from the event platform, 
Game session server 140 and spectator grid 1100 are two different server systems. See Harris ¶ 24 and FIG. 2.

“The spectator client 1200 includes a similar graphics rendering application as the game client 110 but with no ability to actively participate in the selected game.” Harris ¶ 24.
the content platform interface includes a portion with a media player to present the stream of the video game to a respective viewer of the plurality of viewers;
Referring to FIG. 7, “a preferred user interface for a spectator client 1200 viewing an active game session is shown. As mentioned above, the chunks 150 enable the spectator client 1200 to render real-time, or in near real-time fashion, game play from an active game.” Harris ¶ 31.
presenting, within the messaging user interface associated with the video game, the plurality of participant messages of the plurality of participants playing the video game while presenting the stream of the video game on the screen of the participant device of the participant;
Again, as shown in FIG. 7, the spectator client 1200 presents the participant messages—“User 1” and “User 2,” while simultaneously “render[ing] real-time, or in near real-time fashion, game play from an active game.” Harris ¶ 31 and FIG. 7.
and presenting, within the messaging user interface
As shown in both FIGS. 1b and 7, within the chat room, the participant messages are displayed in a chronological order (as evident from User 1 See Harris FIGS. 1b and 7.
Harris does not appear to explicitly disclose “the plurality of viewer messages entered by the plurality of viewers including the respective viewer who is watching the video game presented by the media player in the portion of the content sharing platform interface of the content sharing platform, wherein the viewer messages are integrated, synchronized and presented concurrently with the participant messages.”
Nagata, however, teaches a method comprising:
presenting, within the messaging user interface, the plurality of viewer messages entered by the plurality of viewers including the respective viewer who is watching the video game presented by the media player in the portion of the content sharing platform interface of the content sharing platform, wherein the viewer messages are integrated, synchronized and presented concurrently with the participant messages in a chronological order within the messaging user interface on the screen of the participant device of the participant.
As shown in FIG. 7 “chat screen 330 displays therein card images 361 placed on the game table by the user ‘BBBBBB’ and the user ‘CCCCCC’ as the game participants. A comment by the user ‘GGGGGG’ as a game spectator is displayed together.” Nagata col. 12 ll. 28–39. “Additionally, the chat image is displayed on the user interface 56 of the user terminal of the game spectator, not only the game participants, and chat messages from the game spectator are distributed on the chat in real-time, thereby further enhancing an interest in the game.” Nagata col. 12 ll. 28–39.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Harris’s chat interface to further display viewer messages entered by the plurality of viewers including the respective viewer who is watching the video game presented by the media player in the portion of the content sharing platform interface of the content sharing platform, wherein the viewer messages are integrated, synchronized and presented concurrently with the participant messages in a chronological order within the messaging user 
Claim 2
Harris, as combined with Nagata, teaches the method of claim 1 further comprising 
providing a set of configuration options to permit the participant to customize message presentation of the messaging user interface.
“The chat control column 320 is used for a chat. The chat control column 320 includes . . . a chat message display column 324, an emoji selection button 326 and a send button 328.” Nagata col. 11 ll. 8–12. “The emoji selection button 326 is a button for displaying a list of emoji to be displayed on the chat screen. The send button 328 is a button on which the user taps for analyzing a message in the chat message display column 324 and displaying a chat message or an image corresponding to an instruction received during the game on the chat screen 330.” Nagata col. 11 ll. 18–23.
Claim 4
Harris, as combined with Nagata, teaches the method of claim 2, 
wherein the set of configuration options comprises an option to permit the participant to configure an appearance of one or more participant messages.
“The emoji selection button 326 is a button for displaying a list of emoji to be displayed on the chat screen. The send button 328 is a button on which the user taps for analyzing a message in the chat message display column 324 and displaying a chat message or an image corresponding to an instruction received during the game on the chat screen 330.” Nagata col. 11 ll. 18–23.
Claim 5
Harris, as combined with Nagata, teaches the method of claim 4, 
wherein the appearance is related to at least one of a font, color, typeset, style, size, or text effect.
The Examiner observes that the Applicant does not actually claim setting the appearance based “at least one of a font, color, typeset, style, size, or text effect.” Instead, the Applicant more broadly claims that the appearance is merely “related to” each of those attributes. 
Nagata likewise teaches using the “for displaying a list of emoji to be displayed on the chat screen.” Nagata col. 11 ll. 18–23. Emoji—a term that those of ordinary skill in the art will understand to include pictographs/images—inherently have at least a “color,” a “style,” and/or a “size,” and are therefore at least “related to” those things, as claimed.
Claims 8, 9, 11, and 12
Claims 8, 9, 11, and 12 are directed to a general purpose computer system that performs the method of corresponding claims 1, 2, 4, and 5, and are therefore rejected according to the same findings and rationale as provided above for those claims.
Claims 15, 16, 18, and 19
Claims 15, 16, 18, and 19 are directed to a generic computer storage on which the same instructions as described in the method of corresponding claims 1, 2, 4, and 5 are stored, and are therefore rejected according to the same findings and rationale as provided above for those claims.
II.	HARRIS, NAGATA, AND SULLIVAN TEACH CLAIMS 3, 6, 7, 10, 13, 14, 17, 20, AND 21.
Claims 3, 6, 7, 13, 14, 17, 20, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Harris in view of Nagata as applied to claims 2, 9, and 16, above, and further in view of U.S. Patent Application Publication No. 2013/0123019 A1 (hereafter “Sullivan”).
Claim 3
Harris, as combined with Nagata, teach the method of claim 2, but neither explicitly discloses an option to permit the participant to input a request to segregate the plurality of participant messages from the plurality of viewer messages.
Sullivan, however, teaches a method of facilitating communication between video game participants and viewers, including a set of configuration options,
wherein the set of configuration options comprises an option to permit the participant to input a request to segregate the plurality of participant messages from the plurality of viewer messages.
“[U]sing the techniques described herein, a player may choose to participate in one or more player chat channels and spectating chat channels whereas spectators are limited to participation in spectator chat channels. In one embodiment, a spectator may also be invited and/or permitted to participate in a game chat channel (i.e., if permitted by one of the players or a system administrator). In one embodiment, a spectator may be permitted to listen to, but not talk on, one or more player channels.” Sullivan ¶ 81.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide either of Harris or Nagata’s arrangements with an option to segregate participant and viewer messages, as taught by Sullivan. One would have been motivated to adopt Sullivan’s controls over message routing because “the spectator's comments might interfere with the game play, or [because] if there are too many spectators [] the noise might create cacophony.” Sullivan ¶ 81.
Claim 6
Harris, as combined with Nagata, teaches the method of claim 1, but neither explicitly mentions the “event identifiers” of claim 6.
Sullivan, however, teaches a method that includes both several elements of claim 1, along with all of the elements of claim 6. In particular, Sullivan teaches:

“Each player and/or spectator may open and close audio chat channels via a set of graphical user interface features provided in the form of an interactive web page or other type of user interface (UI), whether graphical, gestural, auditory, etc.” Sullivan ¶ 82.
the video game having a plurality of participants each playing the video game via an event application on a respective participant device connected to the event platform via a network, 
In the illustrated example, “two players are playing an online video game on clients 910–911.” Sullivan ¶ 67. “[I]n response to user input signals from client devices 910–911, the video game or other type of application 901 is executed by app/game servers 1521–1525.” Sullivan ¶ 67. The client devices are connected to the app/game servers via Internet 410. Sullivan ¶¶ 16–17.
wherein: the stream of the video game is presented on a screen of a participant device of a participant of the plurality of participants, 
“[T]he video game or other type of application 901 is executed by app/game servers 1521-1525 and audio/video generated by the video game/application is compressed using shared audio/video compression module 902. The compressed audio/video streams are then transmitted to each of the individual client devices 910-914 as previously described.” Sullivan ¶ 67.
the stream of the video game is provided to a content platform for presentation to each viewer of the plurality of viewers via a content platform interface of the content platform on a respective viewer device, 
“The compressed audio/video streams are then transmitted to each of the individual client devices 910–914 as previously described.” Sullivan ¶ 67.
the content platform is different from the event platform, 
See Sullivan ¶¶ 24–25. 
the content platform interface is a non-native interface with respect to the event platform, and 
As shown in FIG. 9a, none of the clients 912–914 are in communication with app/video game 901. See Sullivan FIG. 9a.
the content platform interface includes a portion with a media player to present the stream of the video game to a respective viewer of the plurality of viewers;
As shown in FIG. 13, “the game is shown at the full resolution of the user's display device 422 as indicated by the image pointed to by arrow 1800.” Sullivan ¶ 37 and FIG. 13.
With respect to the additional elements of claim 6, Sullivan further teaches
receiving the plurality of viewer messages entered via the content platform interface, the plurality of viewer messages being associated with different event identifiers; 
“As illustrated in FIG. 10, a ‘node’ is a data structure used to associate a particular player and client with a particular chat channel. Each player/spectator server 1010-1014 is linked to a particular player/spectator node 1010a-1011a, 1012-1014 within a chat channel 1001-1002 (whether a game chat channel or spectating chat channel). For example, each node may identify the particular player or spectator associated with that node and the particular server currently supporting the chat session for that player or spectator.” Sullivan ¶ 81.

“Thus, using the techniques described herein, a player may choose to participate in one or more player chat channels and spectating chat channels whereas spectators are limited to participation in spectator chat channels.” Sullivan ¶ 81.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to copy Sullivan’s node data structure technique when implementing the known methods taught in Harris and Nagata, thereby selecting viewer (spectator) messages corresponding to an event identifier (chat channel) of a video game. One would have been motivated to combine Sullivan with Harris and Nagata based on an explicitly recognized “need[] [for] a video gaming platform which provides for more configurable audio chat options,” since “it would be beneficial to allow users to open multiple audio chat communication channels with different categories of other players as well as non-players (e.g., spectators) of online video games.” Sullivan ¶ 5.
Claim 7
Harris, as combined with Nagata, teaches the method of claim 1, but neither explicitly mentions the “event identifiers” of claim 7.
Sullivan, however, teaches a method that includes both several elements of claim 1, along with all of the elements of claim 7. In particular, Sullivan teaches:
presenting, by a processing device, a messaging user interface for a stream of a video game provided by an event platform, 
“Each player and/or spectator may open and close audio chat channels via a set of graphical user interface features provided in the form of an interactive web page or other type of user interface (UI), whether graphical, gestural, auditory, etc.” Sullivan ¶ 82.
the video game having a plurality of participants each playing the video game via an event application on a respective participant device connected to the event platform via a network, 

wherein: the stream of the video game is presented on a screen of a participant device of a participant of the plurality of participants, 
“[T]he video game or other type of application 901 is executed by app/game servers 1521-1525 and audio/video generated by the video game/application is compressed using shared audio/video compression module 902. The compressed audio/video streams are then transmitted to each of the individual client devices 910-914 as previously described.” Sullivan ¶ 67.
the stream of the video game is provided to a content platform for presentation to each viewer of the plurality of viewers via a content platform interface of the content platform on a respective viewer device, 
“The compressed audio/video streams are then transmitted to each of the individual client devices 910–914 as previously described.” Sullivan ¶ 67.
the content platform is different from the event platform, 
As shown in FIG. 9a, the audio/video compression module 902 is separate from the video game application 901. Sullivan FIG. 9a. The arrangement of the hardware for these two different modules is described in greater detail in paragraphs 24 and 25, but in short, the video game application—running on a server 1521—outputs an uncompressed rendering of its audio and video 1529 via a generic interface such as Gigabit Ethernet or DVI, and the video compression module (implemented as a separate dedicated server 1530) compresses the raw data, apathetic to the source of that data (i.e., it is merely configured to compress video and is unaware of the video’s origin as a video game application). See Sullivan ¶¶ 24–25. 

As shown in FIG. 9a, none of the clients 912–914 are in communication with app/video game 901. See Sullivan FIG. 9a.
the content platform interface includes a portion with a media player to present the stream of the video game to a respective viewer of the plurality of viewers;
As shown in FIG. 13, “the game is shown at the full resolution of the user's display device 422 as indicated by the image pointed to by arrow 1800.” Sullivan ¶ 37 and FIG. 13.
With respect to the additional elements of claim 7, Sullivan further teaches
receiving the plurality of participant messages associated with different event identifiers; 
“As illustrated in FIG. 10, a ‘node’ is a data structure used to associate a particular player and client with a particular chat channel. Each player/spectator server 1010-1014 is linked to a particular player/spectator node 1010a-1011a, 1012-1014 within a chat channel 1001-1002 (whether a game chat channel or spectating chat channel). For example, each node may identify the particular player or spectator associated with that node and the particular server currently supporting the chat session for that player or spectator.” Sullivan ¶ 81.
“In the particular example shown in FIG. 10, player nodes 1010a and 1011a are associated with game chat channel 1001 and player node 1011b and spectator nodes 1012a-1014a are associated with spectating chat channel 1002. Consequently, both players on clients 910-911 (associated with player nodes 1010a and 1010b, respectively) may chat over the game chat channel 1001, while the player on client 911 (associated with player node 1011b) and the spectators on clients 912-914 may chat over the spectating voice channel 1002.” Sullivan ¶ 81.
and selecting one or more participant messages corresponding to an event identifier of the video game.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to copy Sullivan’s node data structure technique when implementing the known methods taught in Harris and Nagata, thereby selecting viewer (spectator) messages corresponding to an event identifier (chat channel) of a video game. One would have been motivated to combine Sullivan with Harris and Nagata based on an explicitly recognized “need[] [for] a video gaming platform which provides for more configurable audio chat options,” since “it would be beneficial to allow users to open multiple audio chat communication channels with different categories of other players as well as non-players (e.g., spectators) of online video games.” Sullivan ¶ 5.
Claims 10, 13, and 14
Claims 10, 13, and 14 are directed to a general purpose computer system that performs the method of corresponding claims 3, 6, and 7, and are therefore rejected according to the same findings and rationale as provided above for those claims.
Claims 17, 20, and 21
Claims 17, 20, and 21 are directed to a general purpose computer system that performs the method of corresponding claims 3, 6, and 7, and are therefore rejected according to the same findings and rationale as provided above for those claims.
DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–17 of U.S. Patent No. 10,785,174 (hereafter “Reference Claims”). Although the claims at issue are not identical, they are not 
Claim 1
(1) The limitations recited at column 6, line 65 through column 17 line 2 of Reference Claim 1 were simply moved to the first indented clause of instant claim 1.
(2) The “native messaging interface” of Reference Claim 1 was merely renamed be called a “messaging user interface.” This can mean two things, neither of which provide a patentable distinction. Either the change is one of pure nomenclature, and therefore there is no difference in scope, cf. MPEP § 2131 and In re Gleave, 560 F.3d 1331, 1334 (Fed. Cir. 2009) (a reference need not satisfy an ipsissimis verbis test to disclose a claimed element), or, even if the two terms have different scopes, the scope of “messaging user interface” is broader than and fully encompasses a native messaging interface. In other words, a native messaging interface is a species within the genus of all possible messaging user interfaces, and therefore anticipates the genus. See MPEP § 2131.02.
(3) The “content sharing platform” of Reference Claim 1 was merely renamed to be called a “content platform” in the newer claim 1. The logic here is the same as with point (2) above. Either the change is one of pure nomenclature, and therefore there is no difference in scope, or, even if the two terms have different scopes, the scope of “content platform” is broader than and fully encompasses the “content sharing platform,” because a content platform describes any platform with content, an example of which being a “content sharing platform,” i.e., where the platform has content that is shared. Again, much like the two messaging interfaces, the content sharing platform is a species within the genus of all possible content platforms, and therefore anticipates the genus.
Claims 2–7
Claims 2–7 are patentably indistinct from respective Reference Claims 4–9, despite small differences in the language. Those differences are patentably indistinct for the following reasons.

In claim 4, the “one or more” messages is broader than (and encompasses) the “plurality” in Reference Claim 6.
In claims 6 and 7, the operations that were claimed for a “second plurality” of messages in Reference Claims 8 and 9 are now claimed for merely the plurality of messages. In other words, instant claims 6 and 7 perform the same steps as Reference Claims 8 and 9, but unlike the reference claims, the instant claims do not require a second plurality for infringement.
Claims 8–14
Claims 8, 9, and 13 are patentably indistinct from Reference Claims 10, 12, and 13 for the same reasons that claims 1, 2, and 6 were patentably indistinct from their respective Reference Claims.
Claims 10–12 and 14 are patentably indistinct from Reference Claims 16–18 and 20. The storage medium in the Reference Claims corresponds to the memory in the instant claims, and therefore, the only difference between these claims is that the Reference Claims are suggestive of a conventional, general purpose processor for executing the claimed operations, whereas the instant claims actually require the same. The addition of a known hardware structure to a claim that already mentions the known hardware structure is not a patentable difference.
Claims 15–21
Claims 15–21 are patentably indistinct from Reference Claims 14–20 for the same reasons that claims 1–7 are patentably indistinct from their respective Reference Claims.
OTHER PERTINENT ART
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:

US 9266017 B1, Computerized method for providing interactive entertainment such as video games, involves generating presentation based on composite stream at spectator computer which specifies graphics options to generate composite stream
US 20060098013 A1, Provision system of spectator experience for electronic game, transforms real-time spectator data generated by spectator engine, into representation of spectator experience
US 20060058103 A1, Method for following play in online game in personal computer, involves transmitting data streams generated using spectator model which is updated for each changing state of electronic game, to spectator device.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142